DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pyne (WO 2015/164913) in view of Cowham (US 2015/0162865) and further in view of McPheeters et al. (US 2016/0043689).
	Regarding claim 1, Pyne discloses a photovoltaic container ([43],[49],[50]) comprising a photovoltaic assembly ([50], [51]), a support frame (32 - [50]), a horizontal adjustment footstand (67 in Fig. 5) and a container body (housing 12 - [49]), wherein the container body comprises a container body framework (13 and 57 in Fig. 3) and a container body housing mounted on the container body framework (82 is mounted on the container body framework in Fig. 2; note: the: term "mounted on" does not require direct physical contact or the absence of intermediate components); the photovoltaic assembly is mounted on the container body framework through the support frame ([51]) and located outside the container body so that the photovoltaic assembly is supported by the container body framework ([51],[52]); the support frame is mounted on the container body framework through the horizontal adjustment footstand ([58]).  
	Pyne does not explicitly disclose the container body framework having a higher strength than the container body housing.
	Cowham discloses a photovoltaic container and further discloses the container body framework ([0071] L10-12) having a higher strength than the container body housing ([0056] - [0058] discloses a tarp or rolled material).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the body framework and container body housing of Pyne with the materials disclosed by Cowham, because the use of the materials disclosed by Cowham in a photovoltaic container apparatus amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing the materials disclosed by Cowham for the body framework and container body housing of Pyne.
	Modified Pyne does not explicitly disclose a plurality of horizontal adjustment footstands, the support frame is mounted on the container body framework through the plurality of horizontal adjustment footstands so that horizontality of the photovoltaic assembly on the support frame is adjustable by the plurality of horizontal adjustment footstands along at least two non-parallel axes.
	McPheeters discloses an array of solar modules supported above an installation surface using a number of height-adjustable base members (abstract L4-5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a number of height-adjustable base members, as disclosed by McPheeters, in the photovoltaic container of modified Pyne, because as taught by McPheeters, the height-adjustable base members may be used to support the solar modules at desired levels above the installation surface ([0003]).
	Regarding claim 2, modified Pyne discloses all the claim limitations as set forth above.  Pyne further discloses the photovoltaic assembly is located above a top surface of the container body (shown in Fig. 1; note: the term "above" is dependent on the spatial orientation of the container); and the photovoltaic assembly is mounted on the support frame (32 - [50]), the support frame is mounted on a first part of the container body framework (32 on 57 in Figures 3 and 5; note: the term "mounted on" does not require direct physical contact or the absence of intermediate structural components), the first part is located on a top of the container body (122 in Fig. 7; note: the term "top" is dependent on the spatial orientation of the container).
	Regarding claim 5, modified Pyne discloses all the claim limitations as set forth above.  Pyne further discloses the photovoltaic container has at least two layers of photovoltaic assemblies in a vertical direction ([50] L4); the layers of photovoltaic assemblies have a first layer of photovoltaic assemblies and a second layer of photovoltaic assemblies which are adjacently disposed; the first layer of photovoltaic assemblies is fixed on the support frame ([61] L4 discloses a lockable position); and the second layer of photovoltaic assemblies is movably disposed on the support frame to move to a first and second relative position with respect to the first layer of photovoltaic assemblies ([56] L1-2).  It is noted that the apparatus of Pyne allows for the first layer of photovoltaic assemblies to be in a fixed position, while the second layer of photovoltaic assemblies is movably disposed to move to first and second relative positions.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 6, modified Pyne discloses all the claim limitations as set forth above.  Pyne further discloses the second layer of photovoltaic assemblies has a first row of photovoltaic assembly and a second row of photovoltaic assembly in a horizontal direction (34 in Fig. 1).  Pyne discloses a plurality of rows of photovoltaic assemblies (34 in Fig. 1).  The assemblies on each end of 32 are positioned relatively further away from each other than the inner assemblies that are adjacent to one another.  
	The recitation "the first row of photovoltaic assembly and the second row of photovoltaic assembly are capable of being positioned at a first distance relative to each other, to make the second layer of photovoltaic assemblies located at the first relative position with respect to the first layer of photovoltaic assemblies; and the first row of photovoltaic assembly and the second row of photovoltaic assembly are capable of being positioned a second distance away from each other that is larger than the first distance, to make the second layer of photovoltaic assemblies located at the second relative position with respect to the first layer of photovoltaic assemblies" is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claims 9 and 15, modified Pyne discloses all the claim limitations as set forth above.  Pyne further discloses at least two layers of support frames in the vertical direction ([50] L4); and two adjacent layers of the support frames are spaced in the vertical direction, and each layer of photovoltaic assemblies is disposed on a different layer of the support frame from one another in one-to-one correspondence ([50] L4).
	Regarding claim 11, modified Pyne discloses all the claim limitations as set forth above.  Pyne further discloses a horizontal adjustment footstand (67 in Fig. 5); wherein the support frame is mounted on the container body framework through the horizontal adjustment footstand to adjust the photovoltaic assembly horizontally on the support frame ([58]).
Claims 7, 8, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pyne (WO 2015/164913) in view of Cowham (US 2015/0162865) and McPheeters et al. (US 2016/0043689) as applied to claims 6 and 9 above, and further in view of Mastrogiannis (US 2017/0025990).
	Regarding claim 7, modified Pyne discloses all the claim limitations as set forth above.  Pyne further discloses a linear slide rail disposed on the support frame ([56] L8-9), the support frame is connected to each row of photovoltaic assembly in the second layer of photovoltaic assemblies through the linear slide rail to guide each row of photovoltaic assembly in the second layer of photovoltaic assemblies ([56] L8-9, 34 in relation to 32 in Fig. 1). 
	Modified Pyne does not explicitly disclose the each row of photovoltaic assembly in the second layer of photovoltaic assemblies is connected to the support frame through a lead screw nut structure to be driven by the lead screw nut structure so as to make the second layer of photovoltaic assemblies located at the first relative position and the second relative position with respect to the first layer of photovoltaic assemblies.
	Mastrogiannis discloses a support for photovoltaic panels and further discloses rows of a photovoltaic assembly connected to the support frame through a lead screw nut structure (Fig. 2; note: the term "connected" does not require direct physical contact or the absence of intermediate structural components).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the rows of photovoltaic assemblies of modified Pyne to the support frame through a lead screw nut structure, as disclosed by Mastrogiannis, because the structural arrangement is a known configuration in the art for fastening photovoltaic assemblies to support frames and one of ordinary skill would have a reasonable expectation of success when employing the configuration to fasten the photovoltaic assemblies of Pyne to the support frame based on the teaching of Mastrogiannis.
	With regard to the limitation "to be driven by the lead screw nut structure so as to make the second layer of photovoltaic assemblies located at the first relative position and the second relative position with respect to the first layer of photovoltaic assemblies" is directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 8, modified Pyne discloses all the claim limitations as set forth above.  Modified Pyne further discloses each row of photovoltaic assemblies in the second layer of photovoltaic assemblies comprises at least one photovoltaic assembly unit (Mastrogiannis - 39 in Fig. 2); the photovoltaic assembly unit comprises a keel (Mastrogiannis - 39 in Fig. 2) and the photovoltaic assembly mounted on the keel (Mastrogiannis - 38 in Fig. 2; note: the term "mounted on" does not require direct physical contact or the absence of intermediate structural components); and the keel is connected to a screw nut platform of the lead screw nut structure (Mastrogiannis - 39 Fig. 2) and a slide block of the linear slide rail respectively (Pyne - Fig. 4; note: the term "connected" does not require direct physical contact or the absence of intermediate structural components).
	Regarding claim 10, modified Pyne discloses all the claim limitations as set forth above.  While Pyne does disclose two adjacent layers of frame structures are fixedly connected ([50] L4 - the stacked structure is fixedly connected in the stowed position; note: the term "fixedly connected" does not require direct physical contact or the absence of intermediate structural components); Pyne does not explicitly disclose each layer of the support frame comprises a frame structure constructed by connecting a plurality of connecting rods on the same plane.
	Mastrogiannis discloses a support frame for photovoltaic structures and further discloses the support frame comprises a frame structure constructed by connecting a plurality of connecting rods on the same plane (21 in Figure 10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include connecting rods, as disclosed by Mastrogiannis, in the frame structure of Pyne, because the connecting rods would provide support for the frame structure.  Additionally, the use of connecting rods in a frame structure amounts to the use of known components in the art for their intended purpose to achieve an expected result.
	Regarding claims 16 and 17, modified Pyne discloses all the claim limitations as set forth above.  Modified Pyne further discloses at least two layers of support frames in the vertical direction ([50] L4); and two adjacent layers of the support frames are spaced in the vertical direction, and each layer of photovoltaic assemblies is disposed on a different layer of the support frame from one another in one-to-one correspondence (Pyne - [50] L4).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-11, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726